Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 1 of 9 PageID #: 6478



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------- X
                                                               :
   UNITED STATES OF AMERICA,                                   :
                                                               :   ORDER
                          - against -                          :
                                                               :   09-cr-0466 (BMC)
   JOAQUIN ARCHIVALDO GUZMAN                                   :
   LOERA,                                                      :
                                                               :
                                         Defendant.            :
   ----------------------------------------------------------- X
  COGAN, District Judge.

          The Government filed a motion in limine seeking to preclude the introduction of evidence

  or testimony about six different topics. This order assumes familiarity with the facts and the

  parties’ positions. For the reasons below, the motion [460, 461] is granted in its entirety.

    I.    Motion to Preclude Admission of and Cross-Examination About Government
          Agent’s Email

          The Government expects to call a Homeland Security Investigations agent to lay the

  foundation for admission of BlackBerry Messenger communications obtained through a Title III

  wiretap investigation. The agent will testify about the wiretap investigation mechanics, the

  structure of defendant’s communication system, and the methods and means of communication

  and communication patterns that the agent observed during the investigation. The Government

  seeks to preclude defendant from introducing or cross-examining the agent about an email that

  the agent wrote following the close of the wiretap investigation, which contains that agent’s

  opinion of defendant.

          Defendant read this opinion from the email during his opening statement: “Chapo was

  more myth than an actual legend and didn’t move any drugs to Chicago, despite these claims that

  he supplied eighty percent. Spent almost a year listening to him and his group and we were
Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 2 of 9 PageID #: 6479



  unimpressed.” The Government argues that this statement is hearsay and is, therefore,

  inadmissible and improper extrinsic evidence for impeachment.

         Defendant previously argued that this statement is not hearsay because it was made by

  the agent of a party-opponent. That is wrong. Federal Rule of Evidence 801(d)(2)(D) provides

  that a statement is not hearsay if it is offered against an opposing party and was made by the

  party’s agent or employee on a matter within the scope of that relationship and while it existed.

  Under the common law – before the promulgation of the Federal Rules of Evidence – statements

  by government agents could not be used against the Government in a criminal prosecution. See

  United States v. Santos, 372 F.2d 177, 180-81 (2d Cir. 1967); see also Weinstein’s Federal

  Evidence § 801.33(3). The Second Circuit in Santos explained that:

         [A]ll persons, whether law enforcement agents, government investigators,
         complaining prosecuting witnesses, or the like, who testify on behalf of the
         prosecution, and who, because of an employment relation or other personal
         interest in the outcome of the prosecution, may happen to be inseparably
         connected with the government side of the adversary process, stand in relation to
         the United States and in relation to the defendant no differently from persons
         unconnected with the effective development of or furtherance of the success of,
         the prosecution.

  Santos, 372 F.2d at 180-81.

         The Second Circuit affirmed this principle under Rule 801(d)(2)(D). See United States v.

  Yildiz, 355 F.3d 80, 80 (2d Cir. 2004). In Yildiz, the Court “affirm[ed] the common law rule

  that a government agent’s out-of-court statements are not admissible for their truth in a criminal

  prosecution as admissions by a party opponent.” Id. (citing Santos, 372 F.2d at 180-81)

  Although Yildiz involved Government informants specifically, the Second Circuit noted that

  Rule 801(d)(2)(D) makes no distinction “between the civil and criminal context, the government

  and other parties, or the government’s attorneys and its other law enforcement agents,” and that

  most courts continue to follow Santos, even following the adoption of the Federal Rules of



                                                   2
Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 3 of 9 PageID #: 6480



  Evidence. Id. at 81. The Court also noted that the Advisory Committee Notes to Rule

  801(d)(2)(D) “disclose a purpose to adhere to the common law in the application of evidentiary

  principles, absent express provisions to the contrary.” Id. at 82. Yildiz therefore applies to

  Government investigatory agents as well as Government informants. 1

           In his opposition to the Government’s motion, defendant argues that the agent’s email

  nevertheless falls within the exception to the rule against hearsay under FRE 803(3) as the

  agent’s present sense impression. As relevant here, a present sense impression is “[a] statement

  of the declarant’s then-existing state of mind (such as motive, intent, or plan).” Fed. R. Evid.

  803. Defendant states that he “is not seeking to elicit this information on cross-examination for

  the truth of the agent’s statement, but rather to show the actor’s state of mind at the conclusion of

  his investigation.”

           This opinion is only relevant for its truth – otherwise, the agent’s state of mind at the end

  of the investigation is utterly extraneous to defendant’s case. But FRE 803(3) explicitly excludes

  “a statement of memory or belief to prove the fact remembered or believed unless it relates to the

  validity or terms of the declarant’s will.” Offering the agent’s opinion to show that, after the

  Homeland Security investigation concluded, the agent in fact had a certain opinion is nothing

  more than offering a statement of belief to prove the fact believed, which is not permitted under

  the Federal Rules. Defendant may not admit the email into evidence or cross-examine the agent

  about it as substantive evidence, because it is inadmissible hearsay not subject to any exception.


  1
    Although Government attorneys’ in-court statements (for example, their opening statements) may later be admitted
  against the Government in its capacity as a litigant, see United States v. Salerno, 937 F.2d 797, 811 (2d Cir. 1991),
  rev’d on other grounds, 505 U.S. 317 (1992), this exception does not apply here. Moreover, the Second Circuit in
  Yildiz implied that the types of statements which can be admitted against the Government under the Salerno
  exception might properly be construed as adoptive admissions rather than vicarious admissions. As the Court
  explained, “[t]here is good reason . . . to distinguish sworn statements submitted to a judicial officer, which the
  government might be said to have adopted, and those that are not submitted to a court and, consequently, not
  adopted, for example, statements contained in an arrest warrant and an informant’s remarks.” Yildiz, 355 F.3d at
  82. The Government obviously did not adopt the agent’s statement here.


                                                           3
Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 4 of 9 PageID #: 6481



          The Government and defendant also disagree whether this email or cross-examination

  about it are admissible for purposes of impeachment. Both sides miss the point. There is no

  circumstance under which defendant (or, for that matter, the Government) could properly elicit

  an opinion that is either consistent or inconsistent with the statements contained in the email or

  introduce the email itself into evidence to impeach the witness on a prior inconsistent statement.

          Lay opinion evidence is admissible if it meets the three-prong test established by FRE

  701: it must be “(a) rationally based on the witness’s perception; (b) helpful to clearly

  understanding the witness’s testimony or to determining a fact in issue; and (c) not based on

  scientific, technical, or other specialized knowledge within the scope of Rule 702.”

          Under FRE 701, law enforcement witnesses may not “express opinions as to defendants’

  culpability based on the totality of information gathered in the course of their investigations.”

  United States v. Garcia, 413 F.3d 201, 211 (2d Cir. 2005) (citing United States v. Grinage, 390

  F.3d at 749-51; United States v. Dukagjini, 326 F.3d 45, 54 (2d Cir. 2003)). Eliciting such an

  opinion violates the first prong of the FRE 701 test, because the opinion is based on the totality

  of the investigation rather than the agent’s personal perception. It would also permit the agent to

  usurp the role of the jury by offering his opinion as to defendant’s culpability for the charged

  crimes, instead of letting the jury form its own conclusion based on the facts that the agent will

  testify about.

          Defendant contends that, because this opinion was formed in the agent’s professional

  capacity, rather than his personal capacity, it somehow transforms this email (or any related

  cross-examination or impeachment) into relevant and admissible evidence. But a Government

  agent may not testify to an opinion “if the agent’s reasoning process depended, in whole or in

  part, on his specialized training and experience.” Garcia, 413 F.3d at 216. This would violate




                                                   4
Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 5 of 9 PageID #: 6482



  the third prong of the FRE 701 test, because the agent’s opinion would be based on specialized

  training and, therefore, must meet the disclosure and reliability requirements of FRE 702.

         The point is, whether construed as substantive proof or impeachment material, or whether

  construed as a personal or professional opinion, no one may elicit a government agent’s opinion

  about defendant’s culpability. That goes for this email, opinion testimony by this specific agent

  (either consistent or inconsistent with the opinion contained in the email), or any other law

  enforcement agent’s opinion.

         Finally, even if the email were admissible, the Court would exclude it under FRE 403.

  Allowing use of the email would create a side show in which the agent might try to justify why

  he had the opinion that he had at the time, whether he changed his mind, and whether his view

  was a majority view among involved agents. That inquiry would be a distraction in a case that is

  already protracted and complex.

   II.   Motion to Preclude Admission of “Self-Serving” Portions of Defendant’s 1998
         Statements to United States Law Enforcement Agents

         The Government previously moved to admit certain portions of defendant’s statements

  that he made to law enforcement agents while he was incarcerated in 1998. The Government

  now moves to preclude defendant from introducing any other portion of those statements,

  because they are hearsay and because the rule of completeness does not require their admission.

         Defendant claims that he should be permitted to cross-examine the interviewing agent on

  the remainder of defendant’s statements because they are defendant’s present sense impressions

  under FRE 803(3). For the same reason this argument failed with respect to the Homeland

  Security Investigations agent’s email in the Government’s previous motion in limine, it also fails

  here. These statements are only relevant if they are admitted for their truth – defendant’s state of

  mind at the time he was interviewed has no bearing on any fact at issue in the case. For example,



                                                   5
Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 6 of 9 PageID #: 6483



  defendant suggests that these statements display

                       . That is not relevant to his guilt or innocence of the crimes charged in the

  indictment. Defendant cannot overcome the hurdle that under FRE 803(3), statements of belief

  or opinion cannot be introduced to prove the fact so believed or opined.

             Defendant suggests that the Government is seeking to preclude him from introducing the

  portion of his 1998 statements that the Government does not want the jury to hear. That might

  be true (indeed, that could be said for all the motions in limine filed to date), but it is not a reason

  to admit them under the Federal Rules and defendant has not advanced any other one.

  III.       Motion to Preclude Cross-Examination About Cooperating Witness’s
                               in His Own Case

             The Government seeks to preclude defendant from cross-examining one of its

  cooperating witnesses about the                                   that the cooperating witness

  unsuccessfully raised as a defense during his own prosecution in a different district court. The

  cooperating witness’s argument was based on



                                                                        . The district court rejected this

  and the related arguments. The Government moves to preclude on the grounds that the witness’s

  failed defense is not probative of the witness’s character for truthfulness or bias against

  defendant and that it would confuse the jury and encourage them to speculate about whether

  defendant here is entitled to a                              .2

             The fact that this cooperating witness previously asserted a                               is not

  relevant: it is not probative of the witness’s character for truthfulness and does not go to bias.



  2
      In the instant case, defendant did not
                     .


                                                         6
Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 7 of 9 PageID #: 6484



  Contrary to defendant’s view, the fact that another court rejected this witness’s legal argument

  does not mean it concluded that the witness was lying. As the Government points out, the

  witness did not author or sign any affidavit – only the witness’s lawyer submitted an affidavit,

  which was in part why the court rejected the witness’s argument. Defendant does not cite to any

  opinion or portion of the transcript where the district court reached a conclusion about the

  witness’s credibility or truthfulness, let alone a conclusion that the witness was lying. Defendant

  does not have an “absolute right” to inquire into matters that are not probative of the witness’s

  credibility or bias or that are irrelevant to defendant’s guilt or innocence.

  IV.    Motion to Preclude Evidence of Cooperation of Non-Testifying Co-conspirator

         The Government seeks to preclude defendant from introducing evidence that a non-

  testifying co-conspirator of defendant cooperated with the U.S. Government from                     .

  During that time, the non-testifying co-conspirator would



                                                            .

         The Government does not plan to call the non-testifying co-conspirator to testify or elicit

  testimony about cooperating with the Government. But the Government plans to elicit testimony

  from another witness about the non-testifying co-conspirator’s role in bribing police on behalf of

  defendant and the Sinaloa Cartel from                 .

         The non-testifying co-conspirator’s cooperation is not relevant to the credibility of the

  testifying witness or to defendant’s guilt. Further, introduction of this evidence is likely to waste

  time and confuse the jury by implying that the Government assented to the non-testifying co-

  conspirator’s bribery, although the bribery occurred before the non-testifying co-conspirator

  cooperated with the Government.




                                                    7
Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 8 of 9 PageID #: 6485



           Defendant argues that cooperators’ testimony is inherently biased. Even if defendant is

  correct, this inherent bias is not relevant here, where the non-testifying co-conspirator is not

  testifying. Instead, another witness will testify about the non-testifying co-conspirator’s role in

  bribing police 12 years before the non-testifying co-conspirator began cooperating with the

  Government. No bias that the non-testifying co-conspirator may have developed as a cooperator

  would impact another the ability of another witness to testify about the non-testifying co-

  conspirator’s conduct 12 years earlier.

           Defendant also notes that the Government is required to disclose information regarding

  non-testifying witnesses as well as testifying witnesses and argues that these disclosures would

  be pointless if he is not permitted to use the information about this non-testifying co-conspirator.

  But even assuming that the Government was obligated to disclose information about this

  particular non-testifying co-conspirator, this information is not automatically admissible. In fact,

  it seems self-evident that defendant does not have a right to admit into evidence all material that

  the Government has disclosed. The fact that evidence is discoverable does not mean that it is

  automatically admissible under the Federal Rules of Evidence. 3

      V.   Motion to Preclude Cross-examination About Racially-Tinged Conversation
           Between Cooperating Witness and His Family Member

           This motion in limine is GRANTED as unopposed.




  3
    Of course, defendant is not precluded from impeaching the non-testifying co-conspirator on grounds unrelated to
  the non-testifying co-conspirator's cooperation with the Government, provided the other grounds are admissible.


                                                           8
Case 1:09-cr-00466-BMC-RLM Document 507 Filed 12/14/18 Page 9 of 9 PageID #: 6486



  VI.   Motion to Preclude Cross-examination About Information the Government
        Provided to Cooperating Witness After Opening Statement

        This motion in limine is GRANTED as unopposed.

  SO ORDERED.

                                           Digitally signed by
                                           Brian M. Cogan
                                          ______________________________________
                                                         U.S.D.J.

  Dated: Brooklyn, New York
         December 4, 2018




                                            9
